Citation Nr: 0738691	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 until 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to TDIU.

In September 2005, a Travel Board hearing was held at the 
Pittsburgh, Pennsylvania, RO, before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c), (d).  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran and his 
representative requested that the case be advanced on the 
docket.  Later in September 2005, the Board granted the 
veteran's motion to advance this case on the docket based on 
a finding of good cause.  See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

A brief summary of the facts of this case reveals that the 
veteran has an 8th grade education and last worked in 1979 in 
the dry cleaning business.  His service connected 
disabilities consist of: (1) lumbar spondylosis with 
radiculopathy, evaluated as 20% disabling; (2) left knee 
degenerative joint disease, evaluated as 10% disabling; (3) 
left knee instability, evaluated as 10% disabling; (4) right 
knee osteoarthritis, evaluated as 10% disabling; and (5) 
scarring of the left upper eyelid and left sacroiliac region, 
assigned separate non-compensable evaluations.  The combined 
evaluation for the service-connected conditions, including 
the bilateral factor is currently 40%.  The Board notes that 
service connection for the low back and right knee disorders 
was just recently established in an August 2007 rating 
action. 

The veteran also has multiple non-service connected disorders 
including: right eye cataract, bilateral hearing loss, 
gallbladder disease and gallstones, varicose veins, 
hypertension and residuals of a left ankle fracture.  

Essentially, at this point the record does not contain a 
current well-reasoned and supported medical opinion 
addressing the question of whether the veteran's service-
connected conditions, solely, render him unemployable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.).  

The Board notes that when the veteran was recently evaluated 
in October 2006, with an addendum provided in December 2006, 
there was no discussion of the impact of the veteran's 
service-connected disorders on his employability.  When 
evaluated in August 2003, a VA examiner indicated that the 
veteran's left knee pain would prohibit employment requiring 
prolonged standing or walking, repetitive bending, stooping 
or kneeling and steps.  However, that opinion failed to 
discuss whether the veteran would be capable of sedentary 
employment.  More remote medical opinions of record, such as 
those dated in the 1980's, as well as a decision of the 
Social Security Administration made during the 1980's to 
award disability benefits to the veteran, implicated both the 
left knee and non-service connected left ankle (fracture 
residuals) as the primary factors rendering the veteran 
unemployable.  

A VA examining physician should generally address the extent 
of functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  Accordingly, a supplemental VA medical 
opinion is warranted in this case, to include a VA 
examination of the veteran, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient and 
hospitalization records from the 
Pittsburgh Health Care System pertaining 
to treatment from September 2003 forward.  

2.  After obtaining the recent VA 
records, the veteran's claims folders and 
a copy of this remand should be forwarded 
for review by a VA examiner to determine 
whether the veteran's service-connected 
disorders, alone, render him 
unemployable.  Inasmuch as the veteran 
was fairly recently examined in October 
2006, it is possible that actual physical 
examination of the veteran is not 
necessary in conjunction with providing 
the requested opinion; however, this 
matter is entirely within the discretion 
of the VA examiner, and if appropriate, a 
VA examination of the veteran's service-
connected disorders of the left knee, 
right knee, low back, and scarring of 
left upper eyelid and left sacroiliac 
region should be undertaken in 
conjunction with providing the requested 
opinion. 

The examiner should explain the rationale 
for any opinion given regarding the 
effect of the veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include 
discussion of obstacles and challenges he 
might face, and his capability for 
performing sedentary employment.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

